United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2090
                                  ___________

Tasha R. Thomas,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Sprint Spectrum, doing business as     *
Sprint PCS; William Ersey,             *        [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                            Submitted: December 5, 2003

                                 Filed: December 15, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM

       Tasha R. Thomas appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action. Having carefully reviewed the
record, we conclude summary judgment was proper for the reasons explained by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.